.Smith, P. J.
— This was an action brought to recover abalance on two promissory notes, one for $250 and the other for $325.35.
*140The petition alleged that Lewis & Oo. sold their stock of merchandise to defendants and in consideration of such sale and as a part of the purchase price of said stock of merchandise the latter agreed to assume the indebtednes of Lewis & Co., and that this was communicated to plaintiffs by the defendants who consented thereto and thereupon discharged Lewis & Co. The evidence appearing in the abstract of the record does not sustain this allegation of the petition, It shows that the defendants did purchase Lewis & Co.’s stock of merchandise and agree in consideration of such purchase to assume afixed amount of the latter’s indebtedness. That a list of such debts were furnished the former by the latter including these notes of. the plaintiff which defendants fully discharged.
There was a fourth note for $250, which was made to plaintiffs by Lewis & Co., but no mention was made of it by Lewis & Co. to defendants nor was it included in the fixed amount of the indebtedness of Lewis & Co. which defendants'agreed to assume. It was in excess of the fixed amount of their assumption under the agreement. It is conceded that the amount which defendants paid plaintiff was equal to the amount of the three notes, principal and interest. It seems that through the mistake of the collecting bank that $100 which defendants paid on the $325.35 note was entered as a credit on the $250 note which defendants had not assumed to pay. There is nothing in the subsequent correspondence between plaintiffs and defendants which shows any liability of the defendants to plaintiff' on the note they did not-primarily assume to pay to plaintiffs. The defendants did not assume the payment of all the indebtedness of Lewis & Co., but only a specific sum to certain designated creditors which it appears they have paid.
*141There was no exception preserved to any ruling of the court in the admission or rejection of evidence, nor were there any instructions asked or refused. The cause was submitted to the court sitting as a jury. Such being the case the finding of the court upon the evidence which was for defendants is conclusive and binding upon us. Cunningham v. Snow, 83 Mo. 587; Lee v. Porter, 18 Mo. App. 378: Easley v. Elliott, 43 Mo. 289; Wielandy v. Lemuel, 47 Mo. 322; Miller v. Breneke, 82 Mo. 163; Taylor v. Cayce, 97 Mo. 242; Kreider v. Milner, 99 Mo. 145.
The judgment must be affirmed.
All concur.